Title: From Thomas Jefferson to Gabriel Christie, 13 February 1807
From: Jefferson, Thomas
To: Christie, Gabriel


                        
                            Sir
                            
                            Washington Feb. 13. 07.
                        
                        I expected some wines, fruits Etc. to a considerable amount but of still more importance from the want
                            of them, by the American Schooner the Three friends, Capt Harvey, of Baltimore. she left Marseilles for Baltimore early
                            in November, as I learn by duplicates of the dispatches entrusted to her. I fear she must have been either taken or lost.
                            can you do me the favor to learn from her owners, whether any thing is known of her? a certainty of her fate will be a
                            more timely notice to me to make other provision for the supplies she was bringing. Accept my friendly salutations
                            & assurances of esteem.
                        
                            Th: Jefferson
                            
                        
                    